UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION x In the Matter of ) Application Pursuant to Section 6(c) of the ) Investment Company Act of 1940, as amended Vanguard Bond Index Funds ) (the Act) for an Order of Exemption from The Vanguard Group, Inc. ) Sections 2(a)(32), 18(f)(1), 18(i), and 22(d) of and ) the Act and Rule 22c-1 under the Act, and Vanguard Marketing Corporation ) Pursuant to Sections 6(c) and 17(b) of the Act ) for an Order of Exemption from Sections P.O. Box 2600 ) 17(a)(1) and 17(a)(2) of the Act Valley Forge, PA 19482 ) ) x File No. 812- As filed with the Securities and Exchange Commission on November 27 , Direct all written and oral communications concerning this Application to: Barry A. Mendelson The Vanguard Group, Inc. Mail Stop V26 P.O. Box 2600 Valley Forge, PA 19482 with a copy to: W. John McGuire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, N.W. Washington, D.C. 20004 Page 1 of 75 sequentially numbered pages (including exhibits) #02133073 TABLE OF CONTENTS I. INTRODUCTION 3 A. Summary of Application 3 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 3 II. THE APPLICANTS 6 A. Vanguard Bond Index Funds 6 B. The Vanguard Group, Inc 7 C. Vanguard Marketing Corporation 8 III. APPLICANTS PROPOSAL 9 A. Reason for Proposal 9 B. The Issuance of an Exchange-Traded Class of an Actively Managed Fund 11 C. Portfolio Transparency 15 D. Purchasing Vanguard ETF Shares 16 E. Conversion of Conventional Shares to ETF Shares 21 F. Redemption of ETF Shares 25 G. Transaction Fee 26 H. Dividends and Dividend Reinvestment 27 I. Who Will Own the Funds ETF Shares? 28 J. Disclosure Documents and Marketing Pieces 30 IV. IN SUPPORT OF THE APPLICATION 33 A. Benefits of the Proposal 33 B. Regulatory Concerns Raised by Actively Managed ETFs 37 V. RELIEF REQUESTED 40 VI. DISCUSSION OF RELIEF REQUESTED 42 A. Section 6(c) 42 B. Section 2(a)(32) 43 C. Sections 18(f)(1) and 18(i) 44 D. Section 22(d) and Rule 22c-1 58 E. Sections 17(a)(1) and 17(a)(2) 61 VII. CONDITIONS OF RELIEF 64 VIII. CONCLUSION 66 EXHIBIT A- VERIFICATIONS AND AUTHORIZATIONS 68 Page 2 of 75 sequentially numbered pages (including exhibits) #0213073 I. INTRODUCTION A. Summary of Application This application (the Application), applies for and requests an order pursuant to section 6(c) of the Investment Company Act of 1940 (the Act) granting exemptions from Sections 2(a)(32), 18(f)(1), 18(i), and 22(d) of the Act and Rule 22c-1 under the Act, and pursuant to sections 6(c) and 17(b) of the Act granting an exemption from sections 17(a)(1) and 17(a)(2) of the Act (Order). The requested order would permit, among other things: an existing actively managed open-end investment company, Vanguard Inflation Protected Securities Fund (the Applicant Fund or Fund), to issue a new class of shares that can be traded on a national securities exchange at negotiated market prices rather than at net asset value; the new class of shares to be redeemable in large aggregations only; affiliated persons of the Applicant Fund to buy securities from and sell securities to the Fund in connection with the in-kind purchase and redemption of the Funds exchange-traded shares; B. Comparability of Relief Sought to Prior Relief Granted by the Commission The relief requested in this Application is similar to the relief granted by the Commission to various Vanguard applicants in December 2000 (the Original Vanguard Domestic Stock Index ETF Order), 1 December 2003 (the Amended Vanguard Domestic 1 Vanguard Index Funds, et al . , File No. 812-12094, Investment Company Act Release Nos. 24680 (Oct. 6, 2000) (notice), and 24789 (Dec. 12, 2000) (order). The application related to the Original Vanguard Domestic Stock Index ETF Order shall be referred to herein as the Original Vanguard Domestic Stock Index ETF Application. As used throughout this Application, the term ETF is an abbreviation for exchange-traded fund. Page 3 of 75 sequentially numbered pages (including exhibits) #0213073 Stock Index ETF Order), 2 December 2003 (the Vanguard International Stock Index ETF Order), 3 and March 2007 (the Vanguard Bond Index ETF Order). 4 These orders collectively are referred to herein as the Prior Vanguard ETF Orders. Pursuant to the Prior Vanguard ETF Orders,46 Vanguard funds currently issue a class of exchange-traded shares, known as ETF Shares, that trade on a national securities exchange, as defined in Section 2(a)(26) of the Act (an Exchange). The Prior Vanguard ETF Orders relate only to Vanguard index funds. This Application differs from the Prior Vanguard ETF Applications in that it seeks relief to permit a Vanguard actively managed fund to issue a class of exchange-traded shares. The Commission previously has issued relief permitting actively managed funds to issue exchange-traded shares, but not as part of a multiple-class structure. 5 2 Vanguard Index Funds, et al . , File No. 812-12912, Investment Company Act Release Nos. 26282 (Dec. 2, 2003) (notice) and 26317 (Dec. 29, 2003) (order). The application related to the Amended Vanguard Domestic Stock Index ETF Order shall be referred to herein as the Amended Vanguard Domestic Stock Index ETF Application. 3 Vanguard International Equity Index Funds, et al ., File No. 812-12860, Investment Company Act Release Nos. 26246 (Nov. 3, 2003) (notice) and 26281 (Dec. 1, 2003) (order). The application related to the International Vanguard Stock ETF Order shall be referred to herein as the International Vanguard Stock ETF Application. 4 Vanguard Bond Index Funds, et al. , File No. 812-13336, Investment Company Act Release Nos. 27750 (March 9, 2007)(notice) and 27773 (April 2, 2007)(order). The application related to the Vanguard Bond Index ETF Order shall be referred to herein as the Vanguard Bond Index ETF Application. Collectively, the Original Vanguard Domestic Stock Index ETF Application, the Amended Vanguard Domestic Stock Index ETF Application, the Vanguard International Stock Index ETF Application, and the Vanguard Bond Index ETF Application shall be referred to herein as the Prior Vanguard ETF Applications. 5 In the Matter of Grail Advisors, LLC, et al. , Investment Company Act Release Nos. 28571 (Dec. 23, 2009)(notice) and 28604 (Jan. 16, 2009)(order); In the Matter of WisdomTree Asset Management, Inc. and WisdomTree Trust , Investment Company Act Release Nos. 28419 (Sept. 29, 2008) (notice) and 28471 (Oct. 27, 2008) (order); In the Matter of First Trust Advisors L.P. First Trust Portfolios L.P. and First Trust Exchange-Traded Fund III , Investment Company Act Release Nos. 28421 (Sept. 29, 2008) (notice) and 28468 (Oct. 27, 2008) (order); In the Matter of PowerShares Capital Management LLC, et al. , Investment Company Act Release Nos. 28411 (Sept. 29, 2008) (notice) and 28467 (Oct. 27, 2008) (order) (Active PowerShares Order), Page 4 of 75 sequentially numbered pages (including exhibits) #0213073 As was the case with the Prior Vanguard ETF Applications, the relief requested in this Application differs from non-Vanguard precedent in that Applicants are requesting relief from Sections 18(f)(1) and 18(i) of the Act to structure their ETFs as a separate share class of multiple-class funds. 6 Please note that the request for relief in this Application raises issues not raised in the Prior Vanguard ETF Applications because the Applicant Fund herein will not seek returns that match or correlate to the performance of a benchmark index, but rather will seek to achieve its investment objective by implementing an active investment management strategy. In a 2006 exemptive order, the Commission granted certain Vanguard applicants relief from Sections 12(d)(1)(A) and (B) (the Vanguard 12(d)(1) Order). 7 The order permits: (i) certain management investment companies and unit investment trusts (Investing Funds) to acquire shares of a Vanguard fund that issues ETF Shares (a Vanguard ETF) beyond the limits otherwise permitted in Section 12(d)(1)(A) and (B), and (ii) a Vanguard ETF to sell its shares, or VMC or a broker- dealer registered under the Securities Exchange Act of 1934 to sell a Vanguard ETFs shares, to an Investing Fund beyond the limits otherwise permitted in Section 12(d)(1)(B). 8 The Vanguard 12(d)(1) Order included future relief, i.e. , it extended to (among others) funds then in existence that in the future commence amending In the Matter of PowerShares Capital Management LLC, et al. , Investment Company Act Release Nos. 28140 (Feb. 1, 2008) (notice) and 28140 (Feb. 27, 2008) (order). 6 Section 18(f)(1) prohibits a fund from issuing a class of senior security. Section 18(i) provides that all shares of stock issued by a fund must have equal voting rights. See infra Part VI.C. 7 In the Matter of Vanguard Index Funds, et al. , File No. 812-13157, Investment Company Act Release Nos. 27314 (May 5, 2006) (notice) and 27386 (May 31, 2006) (order). 8 The order also includes ancillary relief from Section 17(a). Page 5 of 75 sequentially numbered pages (including exhibits) #0213073 issuing ETF Shares, so long as those funds (i) are open-end management investment companies in the same group of investment companies, within the meaning of Section 12(d)(1)(G)(ii) of the Act, as the applicant funds, (ii) are advised by VGI, and (iii) comply with the terms and conditions of the application. The Applicant Fund meets all of these standards. Neither the Vanguard 12(d)(1) Order nor the accompanying application and notice of application indicates whether future relief was intended to extend to actively managed funds, since such funds did not yet exist. That said, there is nothing inherent in the nature of the relief granted from Section 12(d)(1) that would militate against extending it to actively managed funds that have been approved by the Commission. Indeed, the Commission has granted Section 12(d)(1) relief to actively managed exchange-traded funds. 9 Accordingly, if the Commission grants the relief requested herein, Applicants intend to interpret the Vanguard12(d)(1) Order to encompass the Applicant Fund. II. THE APPLICANTS A. Vanguard Bond Index Funds Vanguard Bond Index Funds 10 (Bond Index Trust or Trust), was originally organized in 1986 as a Maryland corporation and was reorganized as a Delaware statutory trust in 1998. The Trust, which currently consists of six separate investment portfolios including the Applicant Fund, is registered with the Commission as an open-end management investment company. 9 See In the Matter of Grail Advisors, LLC, et al. and In the Matter of WisdomTree Asset Management, Inc. and WisdomTree Trust , cited supra footnote 5. 10 Notwithstanding the name of the Trust, the Applicant Fund is not an index fund. Page 6 of 75 sequentially numbered pages (including exhibits) #0213073 The Applicant Fund seeks to provide inflation protection and income consistent with investment in inflation-indexed securities. To achieve its investment objective, the Fund invests at least 80% of its assets in inflation-indexed bonds issued by the U.S. government, its agencies and instrumentalities, and corporations. The Fund may invest in bonds of any maturity; however, its dollar-weighted average maturity is expected to be in the range of 7 to 20 years. All bonds purchased by the Fund will be rated investment grade. Vanguard Group, Inc. (VGI), the Funds investment adviser, buys and sells securities based on its judgment about issuers, the prices of the securities, and economic factors. VGI uses the Barclays Capital U.S. Treasury Inflation Protected Securities Index as a benchmark for the Funds performance, but the Funds average maturity and mix of bonds may differ from those in the Index. This may occur, for example, when VGI sees an opportunity to enhance returns. VGI may review and change the Funds portfolio securities as frequently as daily. The Applicant Funds organizational documents permit the Fund to issue shares of different classes. Currently, the Fund offers three classes of shares. Investor Shares are for the typical retail investor; they require a minimum investment of $3,000. Admiral Shares are for high-balance and/or long-tenured retail accounts; they require a minimum investment of $100,000, or $50,000 for those who have owned shares of the same fund for ten years and are registered users of vanguard.com. Institutional Shares require a minimum investment of $5 million. Investor, Admiral, and Institutional Shares are collectively referred to herein as Conventional Shares and holders of Conventional Shares are referred to as Conventional Shareholders. Page 7 of 75 sequentially numbered pages (including exhibits) #0213073 B. The Vanguard Group, Inc. VGI is a Pennsylvania corporation that is wholly and jointly owned by 35 registered investment companies that offer, in the aggregate, more than 150 distinct investment portfolios (each, a Vanguard Fund). This mutual ownership structure is unique in the mutual fund industry. VGI is a registered investment adviser under the Investment Advisers Act of 1940 and a registered transfer agent under the Securities Exchange Act of 1934 (Exchange Act). The company provides each of the Vanguard Funds, at cost, with corporate management, administrative, transfer agency, and (through Vanguard Marketing Corporation, a wholly-owned subsidiary) distribution services. It also provides advisory services, at cost, to certain of the Vanguard Funds, including the Applicant Fund. VGI employs a supporting staff of management and administrative personnel needed to provide the requisite services, and also provides the Vanguard Funds with furnishings and equipment. Pursuant to exemptive orders issued by the Commission in 1975 and 1981, each Vanguard Fund, including the Applicant Fund, pays its share of VGIs total expenses pursuant to allocations approved by the board of trustees of each Vanguard Fund. 11 In addition, each Vanguard Fund bears its own direct expenses such as legal, auditing, and custodian fees. As of October 31, 2009, VGI manages46 funds that offer an ETF share class, with total ETF assets of approximately $80 billion. 11 See infra footnotes 50-51 and accompanying text. Page 8 of 75 sequentially numbered pages (including exhibits) #0213073 C. Vanguard Marketing Corporation Vanguard Marketing Corporation (VMC or the Distributor), a wholly owned subsidiary of VGI and a registered broker-dealer under the Exchange Act, provides distribution and marketing services for the Vanguard Funds, including the Applicant Fund. III. APPLICANTS PROPOSAL A. Reason for Proposal Applicants wish to make available, in response to market demand, investment company securities that provide intra-day liquidity and low-cost exposure to an actively managed portfolio of inflation-protected securities. The board of trustees of Bond Index Trust has approved the creation of a new class of shares  ETF Shares  for the Applicant Fund that would be listed for trading on an Exchange. Applicants expect ETF Shares of the Fund to appeal to broker-dealers, investment advisers, financial planners, and others acting as intermediaries on behalf of clients. Many intermediaries will not purchase mutual funds for their clients unless the funds compensate the intermediary for its services, but do not impose the same requirement on ETFs. Because the Vanguard Funds do not pay intermediaries for distribution, ETF Shares provide a way for the Vanguard Funds to reach investors they otherwise could not. In addition, Applicants expect that ETF Shares, because they can be bought and sold continuously throughout the day, will appeal to tactical and other short- term traders who prefer to buy and sell an exchange-traded share class rather than the existing conventional classes of shares, which can be bought and sold only at a price calculated once a day. There Page 9 of 75 sequentially numbered pages (including exhibits) #0213073 are clear benefits to moving transactions by short-term traders onto an Exchange. The most important benefit is that transactions effected on an Exchange between buyers and sellers would not involve the Applicant Fund, and therefore would not disrupt the Funds portfolio management or cause the Fund to incur any transaction costs. Creating an exchange-traded share class of the Applicant Fund is preferable to creating an entirely new exchange-traded clone fund, for several reasons. First, creating a separate fund would create additional overhead costs; a new class can be run for less than a new fund. Second, assets held in the Funds non-ETF share classes will provide economies of scale and opportunities for greater diversification that will improve the Funds ability to achieve its investment objective. Third, redemptions from the ETF class will be fulfilled in kind by selecting the lowest cost lots of each security distributed. This will benefit shareholders by reducing the unrealized capital gains that may, at times, exist in the Applicant Fund, thereby reducing the realized capital gains eventually distributed to shareholders. 12 Applicants believe that offering ETF Shares of an actively managed fund would provide significant benefits to investors and that a grant of relief would be consistent with Section 6(c) of the Act. Applicants believe that the ETF Shares would provide the following benefits, among others:  Provide investors with exposure to the diversification and potentially above-market return opportunities offered by an actively managed ETF, as contrasted 12 Because most of the return on investment-grade bonds comes in the form of coupon income rather than price appreciation, the ability to reduce capital gains through in-kind redemptions is not as important for a bond fund as it is for an equity fund. Page 10 of 75 sequentially numbered pages (including exhibits) #0213073 with index ETFs, which offer only index-limited market exposure and index- tracking returns; Provide investors with low-cost exposure to an actively managed portfolio of securities, through ETF Shares that can be traded throughout the day at prices that reflect immediate market conditions rather than end-of-day prices; Provide investors with an opportunity to obtain through their brokerage or advisory relationships a diversified portfolio of securities selected by VGI with significantly lower transaction costs than if they purchased individual securities; Provide short-term investors with an investment option that will not disrupt the portfolio management of the Fund; and Provide a security that should be freely available in response to market demand. B. The Issuance of an Exchange-Traded Share Class of an Actively Managed Fund Applicants propose that the Applicant Fund issue ETF Shares, which will be listed and traded on an Exchange. Except as set forth in Part VI.C below, the Fund will comply in all respects with Rule 18f-3 under the Act, which permits an open-end investment company to issue more than one class of shares. Before issuing ETF Shares, the Fund will amend its multiple class plan as required by paragraph of Rule 18f-3. The Funds board of trustees, including a majority of the trustees who are not interested persons, as defined in Section 2(a)(19) of the Act (Disinterested Trustees), will determine that the allocation of distribution expenses among the classes of Conventional Shares and ETF Shares in accordance with the Multi-Class Distribution Formula (described in Part VI.C.2) is in the Page 11 of 75 sequentially numbered pages (including exhibits) #0213073 best interests of each class and of the Applicant Fund as a whole. A similar determination will be made by the board of any Vanguard Fund whose expense ratio may be affected by the allocation of distribution expenses to the ETF Share class in accordance with the Multi-Class Distribution Formula. Except in connection with the Conversion Privilege (see Part III.E below) and the liquidation of the Applicant Fund or its ETF Share class, the Fund will issue and redeem ETF Shares only in aggregations of a specified number (Creation Units). Purchasers of Creation Units will be able to separate the Creation Units into individual ETF Shares. Applicants anticipate that a Creation Unit of the Fund will have an initial value of approximately $7.5 million and that the number of ETF Shares in a Creation Unit will be approximately 100,000. (although these numbers could be higher or lower). Applicants note that, for the most part, their proposal the creation and issuance by an investment company of shares that individually trade on an Exchange, but that in large aggregations can be purchased from and redeemed with the issuing investment company is no longer novel. The Commission since 1992 has considered and approved dozens of such proposals. Some of these products, which are indexed, not actively managed, have been trading publicly for years, and Applicants are not aware of any abuses associated with them. Indeed, several of the products have been so embraced by investors that they routinely are among the highest volume securities on the Exchanges on which they trade. The separate share class aspect of the proposal also is not novel, the Commission having granted Vanguard numerous exemptive orders that incorporate the concept. 13 13 See supra footnotes 1-4 and accompanying text. Page 12 of 75 sequentially numbered pages (including exhibits) #0213073 Even the actively managed aspect of Applicants proposal has been previously considered by the Commission. In 2001, the Commission published a concept release seeking guidance on how it should treat actively managed ETFs (the Concept Release) 14 Shortly thereafter, the Commission began issuing exemptive orders that permitted the creation of ETFs that tracked quantitative indexes, a half-way step toward actively managed ETFs. In October 2008, the Commission issued exemptive order to three actively managed ETFs and has issued several others since then. 15 In the case of both the quantitatively indexed and actively managed ETFs, the Commissions willingness to grant relief was premised on applicants representation that the ETF would disclose all of its portfolio holdings daily, i.e. , that the ETF would be fully transparent. The Commission appears to believe that portfolio transparency promotes an efficient arbitrage mechanism, which in turn helps to keep market maker spreads narrow and to discipline the market price of an ETFs shares so that it closely tracks NAV. Applicants agree that full transparency promotes an efficient arbitrage mechanism. However, they believe that there are other ways, some even more effective than full transparency, to promote efficient arbitrage. Primarily, these consist of constructing a Creation Basket (defined in Part III.D.3 below) that can be assembled at a very low cost and whose performance will closely track that of the ETF. The keys to assembling a low cost Creation Basket are to include in the basket as few securities as possible (consistent with maintaining close tracking) and securities that are as liquid as possible (and therefore can be 14 SEC Concept Release: Actively Managed Exchange-Traded Funds, Investment Company Act Release No. 25258 (Nov. 8, 2001). 15 See supra footnote 5. Page 13 of 75 sequentially numbered pages (including exhibits) #0213073 bought and sold easily and inexpensively). Applicants believe that their use of these best practice basket construction techniques, combined with their undertaking to make the Funds portfolio fully transparent (see Part III.C below), resolves any concerns that might arise from the active nature of the Funds investment strategy. The Applicant Fund will list its ETF Shares on a domestic Exchange. Each Applicant Fund will comply with all applicable rules of the Exchange on which its ETF Shares are listed. The Exchange will designate one or more member firms to act as a specialist (also known as a lead market maker or designated liquidity provider) (the Specialist) and maintain a market for the ETF Shares that trade on the Exchange. 16 The ETF Shares will trade on the Exchange in a manner similar to the ETF Shares currently offered by dozens of Vanguard funds as well as hundreds of other exchange-traded funds. Bond Index Trust will file with the Commission an amendment to its registration statement to permit the Applicant Fund to offer and sell ETF Shares in addition to Conventional Shares. The various disclosure documents and marketing materials will describe the significant features of ETF Shares. See Part III.J below. Like the ETF Shares currently offered by Vanguards domestic and international stock index funds and bond index funds, the ETF Shares offered by the Applicant Fund will be registered in book-entry form only; the Fund will not issue individual share certificates for ETF Shares. The Depository Trust Company (DTC) or its nominee will be the record or registered owner of all outstanding ETF Shares. Beneficial owners of ETF Shares (ETF Shareholders) will be shown on the records of DTC or a broker-dealer that is a participant in 16 For more information on the role of the Specialist, see infra footnote 38. Page 14 of 75 sequentially numbered pages (including exhibits) #0213073 DTC (a DTC Participant). 17 Any retail investor wishing to own ETF Shares must do so through an account maintained by a broker-dealer that is a DTC Participant or has a relationship with another broker-dealer that is a DTC Participant. ETF Shareholders will receive all of the statements, notices, and reports required under the Act and other applicable laws. They will receive, for example, annual and semi-annual fund reports, written statements accompanying dividend payments, proxy statements, annual notifications detailing the tax status of fund distributions, Form 1099-DIVs, etc. Some of these documents will be provided to ETF Shareholders by their brokers, while others will be provided by the Applicant Fund through the brokers. This arrangement is identical to that used by existing ETFs, and is similar to that used by mutual funds whose shares are owned through mutual fund supermarket intermediaries. C. Portfolio Transparency Similar to other actively managed ETFs, Applicants have determined that fulltransparency of the Funds portfolio securities will promote efficient arbitrage activity in the ETF Shares. Therefore, at the beginning of each business day, Applicants will disclose to the public the identities and quantities of the Funds portfolio securities as of the end of the prior business day that will form the basis for the Fund'scalcul ation ofnet asset value (NAV) as of the close of regular trading on the New York Stock Exchange (NYSE), generally 4:00 p.m. Eastern Time. 18 Each business day, VGI will publish free of charge on the Vanguard website (or provide a link to another website that will publish free of charge) the identities and quantities 17 In addition to brokers and dealers, DTC Participants include banks, trust companies, clearing companies, and other organizations. 18 Consistent with standard industry practice, the Fund's NAV at the end of a business day is calculated based on its portfolio holdings as of the end of the previous business day. Accordingly, the Fund will be able to disclose at the beginning of each business day the portfolio holdings that will form the basis for the NAV calculation at the end of the day. Page 15 of 75 sequentially numbered pages (including exhibits) #0213073 of the Funds portfolio securities and the Funds per share NAV, last-traded price, and the mid-point of the bid-ask spread at the time that the Funds NAV is calculated (Bid-Ask Price), all as of the prior business day. The identities and quantities of each Funds portfolio securities may also be available through unaffiliated third-party data vendors, such as Reuters. As described below, the Exchange will disseminate every 15 seconds throughout the trading day through the facilities of the consolidated tape, the current market price of an ETF Share and, separately by the Exchange or other market information provider, the IIV (as defined below in Part III.D.3) of an ETF Share. Applicants are highly confident that the publication of the Funds portfolio securities, combined with the basket construction techniques described above, will enable Exchange Specialists and market makers to maintain reasonable spreads between the bid and ask prices of the Funds ETF Shares. Applicants do not believe that the ETF Shares will persistently trade in the secondary market at a significant premium or discount in relation to the Funds NAV or that premiums or discounts will be greater than or last any longer than the temporary deviations between market price and NAV exhibited by currently available index ETFs. VGI has adopted policies prohibiting its employees from disclosing or using any non-public information acquired through their employment, except as appropriate in connection with the rendering of services to the Vanguard Funds. Page 16 of 75 sequentially numbered pages (including exhibits) #0213073 D. Purchasing Vanguard ETF Shares The Applicant Fund will issue ETF Shares in Creation Unit-size aggregations to Authorized Participants (defined below in Part III.D.2) in exchange for an in-kind deposit of securities, together with a deposit of a specified cash payment described more fully below. The in-kind deposit will consist of a basket of approximately 20 fixed income securities (the Deposit Securities), most or all of which are contained in the Funds portfolio. 19 The identities and amounts of the Deposit Securities will be determined by VGI and made available to Authorized Participants. By requiring that purchase (and redemption) transactions involving ETF Shares be in kind, rather than in cash, the Applicant Fund can minimize brokerage expenses and other transaction costs. 20 1. Pricing of ETF Shares The Applicant Fund will offer and sell Creation Unit-size aggregations of ETF Shares on a continuous basis at the NAV per share next determined after receipt of an order in proper form. The NAV of ETF Shares, like Conventional Shares, will be determined as of the close of regular trading on the NYSE on each day that the NYSE is open. Individual ETF Shares will be listed on an Exchange and traded in the secondary market in the same manner as other equity securities. The price of ETF Shares trading on the secondary market will be based on a current bid-ask market. No secondary sales will be made to brokers or dealers at a concession by the Distributor or by an Applicant Fund. 19 The Deposit Securities will be a subset of the Funds portfolio selected using a sampling technique similar to that employed by index ETFs. 20 Notwithstanding the benefits of in-kind transactions, the Fund reserves the right, in its sole discretion, to allow a purchaser to substitute cash for some or all of the Deposit Securities. See infra Part III.D.3. Page 17 of 75 sequentially numbered pages (including exhibits) #0213073 Purchases and sales of ETF Shares in the secondary market will be subject to customary brokerage commissions and charges. The pricing of ETF Shares by means of bids and offers on an Exchange in the secondary market is not novel. The ETF Shares currently offered by Vanguards domestic and international stock and bond index funds trade using this method, as do the shares offered by non-Vanguard ETFs. As with all ETFs, the market price at which the Funds ETF Shares trade will be disciplined by arbitrage opportunities created by the ability to purchase or redeem Creation Units at NAV, which should ensure that ETF Shares do not trade at a material premium or discount in relation to NAV. 2. Placement and Timing of Purchase Orders All orders to purchase ETF Shares (in Creation Unit-size aggregations) must be placed with the Funds transfer agent or Distributor (hereafter, Selling Agent), in proper form, by or through an Authorized Participant, which is a DTC Participant that has executed a Participant Agreement with the Selling Agent. The Applicant Fund will accept purchase orders only on days that the NYSE is open. Purchase orders must be received by the Selling Agent no later than the closing time of the regular trading session of the NYSE (ordinarily 4:00 p.m. Eastern time). Once a purchase order has been placed, the Selling Agent will inform the Applicant Funds custodian (Custodian). The Authorized Participant will deliver to the Custodian, on behalf of itself or (if applicable) the purchaser for whom it is acting, the relevant Deposit Securities and any required cash, with appropriate adjustments as determined by the Applicant Fund. Page 18 of 75 sequentially numbered pages (including exhibits) #0213073 The Selling Agent will transmit all purchase orders to the Applicant Fund. The Fund may reject any order that is not in proper form. After a Fund has accepted a purchase order and received delivery of the Deposit Securities and any accompanying cash payment, DTC will instruct the Fund to initiate delivery of the appropriate number of ETF Shares to the book-entry account specified by the purchaser. 21 The Custodian shall then notify VGI and the Distributor. The Selling Agent will furnish an ETF Shares Prospectus (as defined in Part III.J) and a confirmation order to those placing purchase orders. 3. Payment for Creation Units Persons purchasing Creation Units from the Applicant Fund must make an in-kind deposit of Deposit Securities together with an amount of cash specified by VGI (the Purchase Balancing Amount), plus the applicable Transaction Fee (as defined in Part III.G below). The Deposit Securities, Purchase Balancing Amount, and Transaction Fee collectively are referred to as the Creation Basket. The Purchase Balancing Amount is a cash payment designed to ensure that the NAV of a Creation Basket is identical to the NAV of the Creation Unit it is used to purchase. The Purchase Balancing Amount is equal to the difference between the NAV of a Creation Unit and the market value of the Deposit Securities. 22 21 Creation Units may be issued to an Authorized Participant notwithstanding the fact that the corresponding Deposit Securities have not been received in part or in whole, in reliance on the Authorized Participants undertaking to deliver the missing Deposit Securities as soon as possible, which undertaking shall be secured by the Authorized Participants delivery and maintenance of collateral. The Participant Agreement will permit the Fund to buy the missing Deposit Securities at any time and will subject the Authorized Participant to liability for any shortfall between the cost to the Fund of purchasing the securities and the value of the collateral. The SAI may contain further details relating to such collateral procedures. 22 If the market value of the Deposit Securities is greater than the NAV of a Creation Unit, then the Balancing Amount will be a negative number, in which case the Balancing Amount will be paid by the Fund to the purchaser, rather than vice-versa. Page 19 of 75 sequentially numbered pages (including exhibits) #0213073 The Applicant Fund reserves the right to permit or require a purchasing investor to substitute an amount of cash (referred to as a cash in lieu amount) or a different security to replace any prescribed Deposit Security. 23 For example, substitution might be permitted or required because one or more Deposit Securities may be unavailable, may not be available in the quantity needed to include in a Creation Basket, or may not be eligible for trading by an Authorized Participant (or the investor on whose behalf the Authorized Participant is acting). VGI may adjust the relevant Transaction Fee to ensure that the Fund collects from the purchaser any extra transaction costs the Fund expects to incur in acquiring any Deposit Security not part of a Creation Basket. VGI will make available through the National Securities Clearing Corporation (NSCC) (or through some other party if NSCC is unwilling or unable to perform this function) on each business day, after the close of trading on the Exchange, a list of the Deposit Securities and the required amount of each Deposit Security to be included in the next days Creation Basket for the Applicant Fund. 24 VGI also will make available each day information about the previous days Purchase Balancing Amount. As discussed above, in addition to the information made available by VGI, it is expected that, for each Fund, (i) the Exchange will disseminate continuously throughout the trading day, through the facilities of the consolidated tape, the market value of an ETF Share, and (ii) the Exchange or other 23 In certain instances, an Applicant Fund may require a purchasing investor to purchase a Creation Unit entirely for cash. 24 In accordance with Vanguards Code of Ethics and Inside Information Policy, personnel of the Advisor with knowledge about the composition of a Creation Basket will be prohibited from disclosing such information to any other person, except as authorized in the course of their employment, until such information is made public. Page 20 of 75 sequentially numbered pages (including exhibits) #0213073 market information provider (such as Bloomberg), every 15 seconds throughout the trading day, separately from the consolidated tape, will disseminate a calculation of the approximate NAV of an ETF Share (the Intra-day Indicative Value or IIV). 25 Comparing these two figures will help an investor determine whether, and estimate to what extent, a Funds ETF Shares are selling at a premium or a discount to NAV. The IIV will be calculated by an independent third party and will be updated throughout the trading day to reflect changing securities prices. Information about the intra-day and closing prices for the Fund'sportfolio securities of each Fund is readily available to the marketplace. 26 E. Conversion of Conventional Shares to ETF Shares The Applicant Fund intends to offer holders of Conventional Shares, except those holding Conventional Shares through a 401(k) or other participant-directed employer-sponsored retirement plan, the opportunity to convert such shares into ETF Shares of equivalent value (the Conversion Privilege). The Conversion Privilege will allow investors who hold Conventional Shares, but who want the trading flexibility of ETF Shares, to convert 25 For a fully transparent fund, the IIV of an ETF Share is based on the portfolio holdings disclosed at the beginning of the day that will form the basis for the Fund's NAV calculation at the end of the day. See supra footnote 18 and accompanying text. 26 Authorized Participants and other market participants have a variety of ways to access the intra-day bond prices that form the basis of the Funds IIV calculation. Intra-day prices for treasury securities are available from Bloomberg and Tradeweb, as well as by subscription to clients of major U.S. bond dealers. Closing bond prices are readily available from published or other public sources, such as TRACE, or on-line client-based information services provided by Bloomberg, Tradeweb, various bond dealers, and other pricing services commonly used by bond mutual funds. Page 21 of 75 sequentially numbered pages (including exhibits) #0213073 their Conventional Shares into ETF Shares in an expeditious and tax efficient manner. 27 Under applicable tax law, the conversion of Conventional Shares of a Fund to ETF Shares of the same Fund is not a taxable transaction, except as noted below. The Conversion Privilege will be a one-way transaction only. Holders of Conventional Shares may convert those shares into ETF shares, but holders of ETF Shares will not be permitted to convert those shares into Conventional Shares. 28 The decision to convert shares of one class into another will be solely at the option of the shareholder. Under no circumstances will a holder of Conventional Shares be required to convert his or her shares into ETF Shares. Because DTCs systems currently are unable to handle fractional shares, conversion requests will be rounded down to the nearest whole share so that only whole ETF Shares will be moved to a brokerage account through the conversion process. The following example will illustrate this point. Assume a shareholder owns $50,000 of Investor Shares issued by the Existing Applicant Fund and requests (through his broker) that $30,000 worth be converted to ETF Shares. Assume further that the net asset values of the Funds Investor Shares and ETF Shares next computed after receipt of the conversion request are $20.00 and $82.14, respectively. If there were no rounding, the shareholders request would result in 1,500 Investor Shares (worth $30,000) being converted into 365.hares (also worth $30,000). But because DTC cannot handle fractional shares, only 365 ETF Shares (worth 27 Investors who own Conventional Shares through an employer-sponsored retirement plan (and who are eligible to own ETF Shares through the plan) can sell Conventional Shares and use the proceeds to buy ETF Shares without tax consequences. It is therefore unnecessary to offer the Conversion Privilege to such investors. 28 An ETF Shareholder wishing to hold Conventional Shares could, of course, sell the ETF Shares and use the sale proceeds to purchase Conventional Shares. Unlike a conversion, however, that transaction would be a taxable event, and the investor would incur brokerage commissions when selling the ETF Shares. Page 22 of 75 sequentially numbered pages (including exhibits) #0213073 $29,981.10) will be moved to the shareholders designated brokerage account. The 365 ETF Shares will be converted from 1,499.055 Investor Shares (also worth $29,981.10). If a shareholder requests conversion of all Investor Shares to ETF Shares (rather than a portion, as in the example above), Applicants will liquidate the fractional share that remains and send the cash to the broker through whom the shareholder will own the ETF Shares, for the benefit of the shareholder. 29 By way of illustration, assume the shareholder in the previous example owns $30,000 of Investor Shares, rather than $50,000, and requests (through his broker) that the entire balance be converted to ETF Shares. As above, hares (worth $29,981.10) would be delivered to the shareholders designated broker. The 0.945 Investor Share remaining in the shareholders account would be liquidated and the cash value of that fractional share ($18.90) transferred to the shareholders broker. In this scenario, the liquidation of the fractional share would be a taxable event, and the cash amount transferred ($18.90) would represent taxable income to the shareholder (unless held in an IRA or other tax-deferred account). The ETF Shares Prospectus (defined in Part III.J below) for a fund that offers a Conversion Privilege will disclose material information about the Conversion Privilege, including (i) that Conventional Shares can be converted into ETF Shares only in whole share increments (the rounding down process); (ii) that the fractional share that remains when a shareholder converts all of a Funds Conventional Shares will be liquidated and the balance transferred to the shareholders designated broker; and (iii) the tax consequences of a conversion. 29 Applicants reserve the right, however, to distribute the residual cash directly to the shareholder. Page 23 of 75 sequentially numbered pages (including exhibits) #0213073 It is Applicants present intention to leave the Conversion Privilege open indefinitely for those funds that offer it. However, Applicants reserve the right to terminate the Conversion Privilege at any time for any reason. The Conversion Privilege is an exchange offer under Section 11(a) of the Act. The terms of the Conversion Privilege will conform to the requirements of Section 11(a). In particular, the conversion will be made at the relative net asset values of the respective securities. Applicants may impose an administrative fee on shareholders who effect a conversion. If a fee is imposed, it will be applied in compliance with Rule 11a-3 under the Act. ETF Shares issued to a shareholder as part of a conversion transaction will be newly issued shares, not shares purchased by the Applicant Fund on the secondary market. The issuance of ETF Shares in connection with the Conversion Privilege will comply with the Securities Act of 1933 (1933 Act). The ETF Shares Prospectus will contain a description of the Conversion Privilege. Around the time ETF Shares of the Applicant Fund begin trading, VGI may send existing shareholders of the Fund a notice describing the Conversion Privilege and how to initiate a conversion. 30 Both the ETF Shares Prospectus and the notice (if sent) will inform shareholders considering a conversion that: (1) ETF Shares will not be redeemable with the Applicant Fund other than in Creation Unit aggregations; (2) the shareholder will only be able to sell ETF Shares through a broker, and may have to pay brokerage commissions in 30 The notice will comply with, and be deemed an omitting prospectus in accordance with, Section 10(b) of the 1933 Act and Rule 482 thereunder. Page 24 of 75 sequentially numbered pages (including exhibits) #0213073 connection with the sale; and (3) a shareholder selling ETF Shares may receive less than net asset value in connection with the sale. As noted above (Part III.B), retail investors must hold ETF Shares in a brokerage account. Thus, before an investor can convert Conventional Shares into ETF Shares, she must have an existing brokerage account or open a new one. 31 To initiate a conversion, the investor would contact the broker where she has established the account in which the ETF Shares will be held. The broker would then contact VGI, and the conversion would be effected through a process that involves VGI (in its role as the Funds transfer agent), the Funds custodian bank, and DTC. Once the conversion is complete, and the investor owns ETF Shares rather than Conventional Shares, Applicants would have no information about, and no relationship with, the investor with respect to the investors ownership of those ETF Shares. Applicants records would reflect ownership of those ETF Shares by DTC. DTCs records, in turn, would reflect ownership by the DTC Participant broker-dealer through whom the ETF Shareholder holds the ETF Shares, and the brokers records would reflect ultimate ownership by the ETF Shareholder. As noted above (Part III.B), ETF Shareholders would continue to receive all of the statements, notices, and reports required by law. However, ETF Shareholders seeking account information or wanting to sell their ETF Shares would have to contact their broker, not Applicants. And ETF Shareholders would no longer receive services offered by Applicants to Conventional Shareholders, such as dividend reinvestment, online or 31 The Applicant Funds will have no role in selecting or recommending a broker for the purpose of holding ETF Shares. Page 25 of 75 sequentially numbered pages (including exhibits) #0213073 telephone redemptions, average cost information, and services for moving money into or out of client accounts. F. Redemption of ETF Shares Just as ETF Shares can be purchased from the Applicant Fund only in Creation-Unit size aggregations, ETF Shares similarly may be redeemed only if tendered in Creation Unit-size aggregations (except in the event the Fund or ETF Share class is liquidated). As required by law, redemption requests in good order will receive the NAV next determined after the request is made. ETF Shares in Creation Unit-size aggregations will be redeemable on any day on which the NYSE is open in exchange for a basket of securities (Redemption Securities) plus some cash as described below (the Redemption Basket). 32 As it does for Deposit Securities, VGI will make available through NSCC on each business day after the close of trading a list of the names and number of each Redemption Security included in the next days Redemption Basket for each Applicant Fund. The Redemption Securities included in the Redemption Basket typically, but not always, will be the same as the Deposit Securities 32 The Applicant Fund must comply with the federal securities laws in accepting Deposit Securities and satisfying redemptions with Redemption Securities, including that the Deposit and Redemption Securities are sold in transactions that would be exempt from registration under the 1933 Act. If at any time in the future the Fund accepts Deposit Securities or satisfies redemptions with Redemption Securities that are restricted securities eligible for resale pursuant to Rule 144A under the 1933 Act, the Fund will comply with the conditions of Rule 144A, including in satisfying redemptions with such Rule 144A-eligible restricted Redemption Securities. The Funds SAI will state that An Authorized Participant that is not a qualified institutional buyer as defined in Rule 144A under the 1933 Act will not be able to receive, as part of the redemption basket, restricted securities eligible for resale under Rule 144A. Because of the restrictions on resale applicable to 144A-eligible securities, Applicants currently do not intend to include such securities in the basket of Deposit Securities required to make a purchase or in the basket of Redemption Securities given to redeeming shareholders. However, Applicants reserve the right to do so in the future. Page 26 of 75 sequentially numbered pages (including exhibits) #0213073 included in the Creation Basket on the same day. 33 Depending on whether the NAV of a Creation Unit is higher or lower than the market value of the Redemption Securities, the redeemer of a Creation Unit will either receive from or pay to the Fund a cash amount equal to the difference (Redemption Balancing Amount). (In the typical situation where the Redemption Securities are the same as the Deposit Securities, the Redemption Balancing Amount will be equal to the Purchase Balancing Amount described above in Part III.D.3) The redeeming investor also must pay to the Fund a Transaction Fee to cover transaction costs. 34 Notwithstanding the foregoing, the Applicant Fund has the right to make redemption payments in cash, in kind, or a combination of each, provided that the value of its redemption payments equals the NAV of the ETF Shares tendered for redemption. 35 G. Transaction Fee Each Applicant Fund will impose a Transaction Fee on investors purchasing or redeeming Creation Units. The purpose of the Transaction Fee is to protect the existing 33 There may be circumstances where the Deposit and Redemption Securities could differ. For example, if the Fund wants to increase (decrease) its exposure to a particular security, it might include that security as a Deposit (Redemption) Security only. Having the flexibility to prescribe different baskets for creation and redemption promotes efficient portfolio management and lowers the Funds trading costs, and thus is in the best interests of the Funds shareholders. 34 Redemptions in which cash is substituted for one or more Redemption Securities may be assessed a higher Transaction Fee to offset the transaction cost to the fund of selling those particular Redemption Securities. 35 In the event an Authorized Participant has submitted a redemption request in good order and is unable to transfer all or part of a Creation Unit-size aggregation for redemption, the Fund may nonetheless accept the redemption request in reliance on the Authorized Participants undertaking to deliver the missing ETF Shares as soon as possible, which undertaking shall be secured by the Authorized Participants delivery and maintenance of collateral. The Authorized Participant Agreement will permit the Fund to buy the missing ETF Shares at any time and will subject the Authorized Participant to liability for any shortfall between the cost to the Fund of purchasing the ETF Shares and the value of the collateral. The SAI may contain further details relating to such collateral procedures. Page 27 of 75 sequentially numbered pages (including exhibits) #0213073 shareholders of the Applicant Fund from the dilutive effect of the transaction costs (primarily custodial costs) that the Fund incurs when investors purchase or redeem Creation Units. 36 Transaction Fees may differ for each Applicant Fund, depending on the transaction expenses related to each Funds portfolio securities. The maximum Transaction Fees will be fully disclosed in the ETF Shares Prospectus (as defined in Part III.J) for the Applicant Fund and the method of calculating Transaction Fees will be disclosed in the Funds SAI. H. Dividends and Dividend Reinvestment The Existing Applicant Fund generally declares and pays dividends quarterly for each of the Conventional Share classes. 37 Although Conventional Shares and ETF Shares both generally will pay dividends quarterly, the payment date for the ETF Shares will be a few days later than for the Conventional Shares. The delay in payment of dividends to ETF Shareholders arises from several related facts (for purposes of this discussion, references to dividends also include distributions of capital gains). First, dividends cannot be paid or reinvested until the clearing firm knows who is entitled to receive the dividend. Second, for exchange-traded securities the record date (when the clearing firm first knows who is entitled to receive the dividend) follows the ex-dividend date (ex date) by two days. 38 Third, clearing firms typically need at least two days following the record date to process the 36 If an Applicant Fund permits an Authorized Participant to deposit (receive) cash in lieu of depositing (receiving) one or more Deposit (Redemption) Securities, the Authorized Participant may be assessed a higher Transaction Fee to offset the transaction costs to the Fund of buying those particular Deposit Securities (or selling those Redemption Securities to raise cash). 37 The Fund declares and distributes net realized capital gains, if any, once a year, generally in December, but occasionally may make supplemental distributions at some other time during the year. That will continue to be the case after the Fund begins offering ETF Shares. 38 This is true for all exchange-traded securities, whether they be shares of an ETF, a closed-end fund, or an operating company like General Electric. By contrast, in a conventional mutual fund the record date precedes the ex date by one day. Page 28 of 75 sequentially numbered pages (including exhibits) #0213073 dividend, which could consist of paying cash or reinvesting the dividend in additional ETF Shares. Taken together, these facts mean that the dividend  regardless of whether it is paid in cash or reinvested  will not be available to ETF Shareholders until at least four days after ex date. The delay between ex date and payment date occurs for any exchange-traded fund, whether it is a stand-alone fund or a separate share class of a multiple-class fund, and regardless of whether a shareholder elects to reinvest dividends. In contrast to the four-day delay between ex date and payment date that will be experienced by ETF Shareholders, Conventional Shareholders can elect to have their dividends reinvested on ex date. As a result, Conventional Shareholders will be continuously invested, while ETF Shareholders who wish to reinvest will be out of the market for four days with respect to amounts distributed by the Applicant Fund. The prospectuses for the Funds Conventional Shares and its ETF Shares will disclose that dividends generally are declared and paid quarterly; the ETF Shares Prospectus also will disclose that payment of dividends will not occur until approximately four days after ex date. Neither Vanguard nor any Vanguard affiliate will be responsible for reinvesting the dividends of an ETF Shareholder. That responsibility lies with the shareholders broker. Some brokers offer their own reinvestment service or a service offered by the brokers outside clearing firm. Others use the DTC book-entry dividend reinvestment service (the DTC Service), which the Applicant Fund will arrange to make available to brokers. (Although a broker is not required to use the DTC Service simply because it is available, some brokers find it easier to use the DTC Service than to implement their own dividend reinvestment service or use an outside clearing firm.) Clients of brokers that offer neither Page 29 of 75 sequentially numbered pages (including exhibits) #0213073 their own dividend reinvestment service nor the DTC Service would be unable to systematically reinvest dividends. The cash proceeds of dividend and capital gains distributions payable to ETF Shareholders who elect reinvestment will be used to purchase additional ETF Shares for such shareholders on the secondary market. In connection with the reinvestment of dividends, Applicants will comply with all relevant provisions of the 1933 Act and with applicable Commission and staff positions thereunder relating to registration and prospectus delivery. I. Who Will Own the Funds ETF Shares? There are two markets for the Funds ETF Shares: a primary market in which investors purchase and redeem ETF Shares in Creation Unit aggregations directly from the Fund, and a secondary market in which investors buy and sell ETF Shares among themselves in Exchange and off-Exchange transactions that do not involve the Fund. Applicants believe there will be three main types of market participants interested in buying and selling Applicant Funds ETF Shares in the primary market: investors (typically institutions) who pursue tactical investment strategies, and who choose Vanguard ETF Shares because they are a cost effective means to do so and/or because they can be sold intra-day, unlike most investment company securities; arbitrageurs (typically institutions) who seek to profit from any slight premium or discount in the market price of the Funds ETF Shares on the Exchange versus the NAV of those shares; and the Exchange Specialist, 39 who may from time to time find it appropriate to purchase or redeem Creation Units in connection with its market-making activities on the floor 39 If NYSE is the primary listing Exchange, it is expected that one or more Exchange member firms will be designated by the Exchange to act as a specialist and maintain a market on the Exchange for the ETF Shares. If ETF Shares are listed on Nasdaq or a similar electronic Exchange (including NYSE Arca), one or more member firms of that Exchange will act as market maker (Market Maker) and maintain a market for Shares trading on Page 30 of 75 sequentially numbered pages (including exhibits) #0213073 of the Exchange, and its responsibility to provide a fair and orderly secondary market for the Funds ETF Shares. Applicants expect that secondary market purchasers of the Funds ETF Shares will include both institutional investors and retail investors interested in owning a unitary security that represents an interest in a basket of fixed income securities that reflects the bond market as a whole or a portion of the bond market and that can be bought and sold on an intra-day or short-term basis. For additional information on secondary market purchasers, see supra Part III.A. J. Disclosure Documents and Marketing Pieces The primary disclosure document with respect to the ETF Shares is the prospectus. In part to reduce any potential for confusion, ETF Shares will be offered through their own prospectus (the ETF Shares Prospectus), separate from the prospectus that covers the Conventional Shares (the Conventional Shares Prospectus). Consistent with recent amendments to Form N-1A, the ETF Shares Prospectus will be designed to meet the needs of investors purchasing ETF Shares in the secondary market, rather than the needs of Authorized Participants purchasing Creation Units directly from an issuing Fund. 40 Applicants will take such steps as may be necessary to avoid confusion in the publics mind between the Applicant Fund and the ETF Shares on the one hand, and a traditional that Exchange. On Nasdaq, no particular Market Maker would be contractually obligated to make a market in ETF Shares. However, the listing requirements on Nasdaq, for example, stipulate that at least two Market Makers must be registered in ETF Shares to maintain a listing. In addition, on Nasdaq and NYSE Arca, registered Market Makers are required to make a continuous two-sided market or subject themselves to regulatory sanctions. No Market Maker or Exchange Specialist will be an affiliated person, or an affiliated person of an affiliated person, of the Funds, except within Section 2(a)(3)(A) or (C) of the Act due solely to ownership of Shares as discussed below trading on the Exchange (Exchange Specialist). 40 See Enhanced Disclosure and New Prospectus Delivery Option for Registered Open-End Management Investment Companies, Investment Company Act Release No. 28584 (Jan. 13, 2009) (Part III.A.4). Page 31 of 75 sequentially numbered pages (including exhibits) #0213073 open-end investment company or mutual fund and Conventional Shares, on the other hand. For example, with respect to disclosure in the ETF Shares Prospectus concerning the description of the Fund and the non-redeemability of ETF Shares, the Applicant Fund will observe the following policies: (1) the term mutual fund will not be used except to compare and contrast the Trust or the Fund with conventional mutual funds; (2) the term open-end management investment company will be used only to the extent required by Form N-1A or other securities law requirements and this phrase will not be included on the cover page; (3) the cover page will prominently disclose the fact that ETF Shares will be listed on an Exchange and will not be individually redeemable; (4) the ETF Shares Prospectus will disclose that investors may acquire ETF Shares from the Fund, and tender those ETF Shares to the Fund for redemption, in Creation Units only; and (5) the ETF Shares Prospectus will disclose that the price of an ETF Share may be below, above or at the most recently calculated NAV. The SAI will include more detailed information about ETF Shares, including the details of purchasing and redeeming Creation Units. Applicants do not intend to have different SAIs for different share classes. Although the Applicant Fund is classified and registered under the Act as an open-end management investment company, ETF Shares of the Fund will not be advertised or marketed or otherwise held out as shares of a traditional open-end investment company or a mutual fund. Instead, the Funds ETF Shares will be marketed as actively managed ETF Shares, exchange-traded shares of an actively managed fund or ETF Shares. To that end, the designation of the Fund in all ETF Shares-related marketing materials will be limited to the terms exchange-traded fund, ETF, investment company, and fund, without reference to an open-end fund or a mutual fund except to compare and contrast the Fund Page 32 of 75 sequentially numbered pages (including exhibits) #0213073 and/or its ETF Shares with the Conventional Shares of the Fund or traditional open-end management investment companies (which may be referred to as mutual funds). In addition, each Funds ETF Shares Prospectus and ETF Shares-related advertising material will prominently disclose that the Fund pursues an actively managed investment strategy or that the ETF Shares are shares of an actively managed fund. All marketing materials that describe the features or method of obtaining, buying or selling Creation Units, or ETF Shares traded on the Exchange, or refer to redeemability, will prominently disclose that the ETF Shares are not individually redeemable shares and will disclose that investors may acquire ETF Shares from the Fund, or tender such ETF Shares for redemption to the Fund, in Creation Units only. The same approach will be followed in connection with the SAI, Shareholder Reports, and investor educational materials issued or circulated in connection with the ETF Shares. Consistent with the recent amendment of Form N-1A, the Funds ETF Shares Prospectus will direct investors to Vanguards website for information in tabular form showing the number of days the market price of the Funds ETF Shares was greater or lesser than NAV during the most recently completed calendar year and the most recently completed calendar quarter since that year (or the life of the ETF share class, if shorter). 41 As with all investment company securities, the purchase of ETF Shares in Creation Unit-size aggregations from an Applicant Fund will be accompanied or preceded by a statutory or summary prospectus. In addition, a statutory or summary prospectus will accompany or precede each secondary market trade of ETF Shares. 41 See Form N-1A, Item 11(g)(2). Page 33 of 75 sequentially numbered pages (including exhibits) #0213073 The Fund will make its prospectuses and shareholder reports available to brokers that sell the Funds ETF Shares. It will be the responsibility of the brokers to ensure that these documents are provided to their clients who are entitled to receive them. IV. IN SUPPORT OF THE APPLICATION A. Benefits of the Proposal The proposal, if implemented, will benefit the investing public generally because the availability of an exchange-traded share class of the Applicant Fund would, among other things: (1) provide investors with a low-cost, actively managed, inflation-protected fixed-income product that offers intra-day liquidity and can be traded throughout the day at prices that reflect minute-by-minute market conditions rather than end-of-day prices; (2) provide investors with an opportunity to obtain through their brokerage relationship a fund that offers actively managed exposure to a diversified portfolio of inflation-protected fixed-income securities with significantly lower transaction costs than if they purchased the individual securities; (3) increase competition in the actively managed fund space and provide investors with a greater choice of actively managed ETFs; and (4) enable investors to invest efficiently in market-based active management strategies that can provide greater diversification at a lower cost than existing actively managed ETFs due to the advantages conferred by the multi-class structure. The typical ETF allows investors to trade a portfolio of securities in a size comparable to a share of common stock. Trading in market-basket products is an important investment strategy due to (a) the widely acknowledged benefits of diversification and (b) the attraction of baskets selected from a portion of the broader market that investors may want to Page 34 of 75 sequentially numbered pages (including exhibits) #0213073 incorporate into their portfolio. The extraordinary asset growth of ETFs generally, including many Vanguard ETFs, is ample evidence of the fact that ETFs have proven attractive to investors. 1. Trading History of Similar Products The degree of correspondence between the market price of existing Vanguard fund ETF Shares (based on the Bid-Ask Price) and the NAV of the same ETF Shares has been remarkably close. The two Vanguard ETFs with the longest history are Vanguard Total Stock Market ETF and Vanguard Extended Market ETF (inception dates May 24, 2001 and December 27, 2001, respectively). From inception through October 31, 2009, the Bid-Asked Price of Total Stock Market ETF was within 25 basis points of NAV on more than 98% of trading days and within 50 basis points on more than 99% of trading days. From inception through November 4, 2009, the Bid-Asked Price of Extended Market ETF was within 25 basis points of NAV on more than 94% of trading days and within 50 basis points on more than 99% of trading days. For newer Vanguard domestic stock ETFs, the numbers generally are comparable. For four of Vanguards five fixed-income index ETFs, all of which have an inception date of April 3, 2007, the Bid-Ask Price was within 100 basis points of NAV on approximately 90% of trading days since inception. 42 Most of the days on which the difference exceeded 100 basis points occurred during the fourth quarter of 2008 and first 42 The fifth ETF was Extended Duration Treasury ETF, which has an average weighted maturity and an average duration of approximately 25 years, and thus is extremely volatile. This funds Bid-Ask Price was within 100 basis points of NAV on about 72% of trading days. Page 35 of 75 sequentially numbered pages (including exhibits) #0213073 quarter of 2009, a period of unprecedented illiquidity and volatility in the bond markets. These four funds traded at a premium on 85-90% of trading days. The only actively managed bond ETF with any significant history is PowerShares Active Low Duration Fund, with an inception date of April 11, 2008. According to the PowerShares website, from the beginning of 2009 through the end of the third quarter (Sept. 30, 2009), the fund had a premium or discount that was under 100 basis points on more than 80% of trading days, and under 200 basis points on about 93% of trading days. If we eliminate the extremely volatile first quarter of 2009, those numbers rise to 91% and 98.4%, respectively. 2. Structure and Operation of the Fund Compared to Index ETFs Applicants believe that the structure and operation of the Fund will be very similar to that of index ETFs. The liquidity of the Funds portfolio securities, the full transparency of the Funds portfolio, and the expected close tracking of the Funds Creation basket to its full portfolio will ensure an effective arbitrage mechanism. Consequently, Applicants have every expectation that the Fund will operate very similarly to index ETFs and actively managed ETFs currently trading in the secondary market. 3.
